Citation Nr: 1445401	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  12-29 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for radiculopathy of the left leg to include as due to a service connected left knee disability.

2.  Entitlement to service connection for a left hip condition to include as due to a service connected left knee disability.

3.  Entitlement to service connection for a right hip condition to include as due to a service connected left knee disability.  

4.  Entitlement to service connection for a psychiatric disability to include posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to a respiratory condition to include COPD as due to asbestos exposure.

7.  Entitlement to a rating in excess of 10 percent for a right knee disability.

8.  Entitlement to a rating in excess of 10 percent for a lumbosacral spine disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran, K.K., and R.E.


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to July 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating from the Department of Veterans Affairs (VA) Regional Office (RO) in Ft. Harrison, Montana.

In August 2014, the Veteran appeared by videoconference before the undersigned.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a respiratory disorder to include COPD as due to asbestos is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence shows that the Veteran's radiculopathy of the left leg is related to his service connected disabilities.

2.  The preponderance of the competent and credible evidence shows that the Veteran does not have a current left hip disability.

3.  The preponderance of the competent and credible evidence shows that the Veteran does not have a current right hip disability.

4.  The preponderance of the competent and credible evidence shows that the Veteran's psychiatric disability was not incurred or related to active service. 

5.  The preponderance of the competent and credible evidence shows that the Veteran's bilateral hearing loss was not incurred or related to active service.

6.  Throughout the appeal period, the Veteran's right knee disability has been characterized by normal range of motion with no objective painful motion, or instability. 

7.  Throughout the appeal period, the Veteran's lumbosacral disability has been characterized by normal forward flexion with no localized tenderness or guarding resulting in abnormal giant or abnormal spinal contour with no ankylosis or incapacitating episodes.



CONCLUSIONS OF LAW

1.  The criteria for service connection for radiculopathy of the left leg have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  The criteria for service connection for a left hip disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

3.  The criteria for service connection for a right hip disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

4.  The criteria for service connection for a psychiatric disability, to include PTSD, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

5.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).

6.  The criteria for a rating an initial rating in excess of 10 percent have not been met for degenerative joint disease of the right knee.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5260 (2013).

7.  The criteria for a rating in excess of 10 percent have not been met for lumbosacral degenerative disc disease.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, DC 5237 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated September 2011.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim). 

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the January 2014 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duties to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  The Veteran was not provided a VA examination concerning the claim of entitlement to service connection for psychiatric disability.  A VA examination will be considered necessary prior to final adjudication of a claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the veteran qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2) (2013); 38 C.F.R. § 3.159(c)(4)(i) (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The requirement that the evidence of record indicates that the claimed disability or symptoms may be associated with the established event, is a low threshold.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Here, the Board finds that a VA examination is not necessary with respect to the claim for service connection for PTSD.  As discussed below, the Board finds that an in-service PTSD stressor has not been verified.  As such, a VA examination is not necessary for disposition of the claim for service connection for PTSD because there is no stressor event in service to which a current diagnosis of PTSD could be related by medical opinion.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (where the Board makes a finding that lay evidence regarding an in-service event or injury is not credible, a VA examination is not required).  Any medical opinion which purported to provide a nexus between the Veteran's PTSD and stressor during service would necessarily be based on an inaccurate history regarding what occurred in service, so would be of no probative value.  The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  Swann v. Brown, 5 Vet. App. 229(1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).

Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2013). 

In addition to the regulations cited above, service connection is also warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2013).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. 

Radiculopathy of the Left Leg

The Veteran asserts that he has pain and numbness that radiate through his back, hip, and down his left leg.  Initially, the Board notes that the Veteran is already service connected for a left knee disability and a lumbosacral spine disability.

The Board finds that the preponderance of the evidence supports the Veteran's claim for entitlement to service connection for radiculopathy of the left leg.  While the Board notes that the Veteran had framed his claim as secondary service connection claim as due to his left knee disability, a reading of the evidence of record shows that he has made numerous statements to VA examiners reporting that the radiculopathy he experience in the left leg radiates from his hip, back, and lower leg.

A review of the Veteran's service treatment records shows no reports, treatments, or complaints regarding numbness or radiculopathy of the lower extremities.  

A March 2011 VA examination report shows that the Veteran reported that he experienced pain that would travel to the lower back and to his lower extremities.  Touch, positon, vibration, and temperature were noted as normal on both the right and left lower extremities.  Right and left lower extremity reflexes were noted at 2+ for the knee jerk and 2+ for the ankle jerk.  The VA examiner reported that there was no abnormal peripheral nerve involvement during the examination.  The VA examiner reported that after examination there was no diagnosis of any left leg nerve damage as there was no pathology to render a diagnosis. 

A December 2013 VA spine examination report shows that the Veteran was diagnosed with radiculopathy symptoms consisting of mild pain to the bilateral lower extremities and moderate numbness to the left lower extremity.  No other signs of radiculopathy were noted.  

Therefore, based on the foregoing, and resolving all reasonable doubt in favor of the Veteran, the Board concludes that the Veteran has radiculopathy of the lower left extremity due to his service connected lumbosacral spine disability.  The medical evidence clearly shows that the Veteran has been diagnosed with moderate radiculopathy symptoms concerning his left lower extremity as shown by the December 2013 VA examination report.  Furthermore, the Board finds that although the VA examiner did not provide an etiological opinion, it is clear that the radiculopathy was due to the service connected lumbosacral spine condition per the December 2013 VA examination report findings.  Accordingly, service connection is warranted for radiculopathy of the left lower extremity to include as due to a service connected lumbosacral spine disability.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral Hip Condition

The Veteran asserts that he has a left and right hip condition due to his service connected left knee disability.  The Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement for a left and right hip condition, to include as due to his service connected left knee disability.  

A March 2011 VA examination report shows that the Veteran's left and right hips showed no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, or guarding.  Both hips showed no sign of ankylosis and range of motion testing was within normal limits.  The VA examiner reported that both the left and right hips were not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  

A November 2011 VA examination report shows that the VA examiner was unable to diagnose any left or right hip condition.  X-rays of both hips were noted as within normal limits as no arthritis or degenerative changes were diagnosed.  During range of motion testing, no objective painful motion was noted by the VA examiner or reported by the Veteran.  During repetitive use testing there were no additional functional loss.  The VA examiner reported that there was no pain noted on palpation and the Veteran showed normal strength for both hips.  The VA examiner noted that the only symptom of any hip pain was chronic pain as reported by the Veteran.  The Veteran also reported that his hip pain impacts his functioning but that he is able to work through the discomfort.  

The Board finds that the March 2011 and November 2011 VA examination reports are most probative in the finding that the Veteran does not have a current left or right hip condition.  While the Board acknowledges that the Veteran has reported pain affecting his left and right hips, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Therefore, his claim for entitlement to service connection for a left and right hip disability to include as due to a service connected left knee disability must be denied.  

The Board finds that the Veteran is a lay person and is competent to report observable symptoms he experiences through his senses such as hip pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to diagnose himself a hip disability.  The identification or diagnosis of a hip disability or other undiagnosed medical disability requires medical expertise that the Veteran has not shown he possesses, and determining whether the Veteran meets the criteria for a hip disability requires medical diagnostic testing.  Competent evidence concerning the Veteran's claimed left and right hip disabilities have been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent clinical findings in conjunction with the evaluation.  The medical findings, as provided in the examination report, concluded that the Veteran does not have any left or right hip disability.  The Board finds that evidence is the most persuasive in this case and outweighs the Veteran's statements in support of his claim.  

Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Therefore, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Acquired Psychiatric Disability

The Veteran asserts that he has PTSD which is due to observing dead bodies during active service.  Specifically, he reports that he was assigned to Honduras to train Contra fighters, and while on deployment he witness dead bodies brought back to Honduras from combat.  He also reported that the death of an American soldier in Honduras contributed to cause his PTSD with symptoms of nightmares, anxiety, guilt, anger, and abuse of alcohol.

Service connection for PTSD requires: (1) medical evidence establishing a diagnosis of the disorder; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link established by medical evidence, between current symptoms and an in-service stressor.  38 C.F.R. § 3.304(f) (2013).  The PTSD diagnosis must be made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-IV). 38 C.F.R. § 4.125(a) (2013).

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether a Veteran engaged in combat with the enemy during service.  Gaines v. West, 11 Vet. App. 353 (1998).  If VA determines that a veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required, provided that testimony is found to be satisfactory, credible, and consistent with circumstances, conditions, or hardships of combat service.  38 U.S.C.A. 1154(b) (West 2002); 38 C.F.R. 3.304(f)(1) (2013); Zarycki v. Brown, 6 Vet. App. 91 (1993).

However, if the alleged stressor is not combat-related, then the Veteran's lay testimony, in and of itself, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates the testimony or statements.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996). 

Lay evidence may also establish an alleged stressor where: (1) the stressor is related to the Veteran's fear of hostile military or terrorist activity; (2) a VA psychiatrist, VA psychologist, or VA-contracted psychiatrist or psychologist, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor; (3) the stressor is consistent with the places, types, and circumstances of the Veteran's service; and (4) there is no clear and convincing evidence to the contrary.  38 C.F.R. § 3.304(f)(3) (2013).

Fear of hostile military or terrorist activity occurs where a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (2013).

The Board notes that a review the Veteran's service medical records shows no reports, complaints, or treatments for any psychiatric disabilities.  

A February 2002 VA treatment note shows a negative depression screening.

An October 2004 VA treatment note shows that a depression and PTSD screening were negative for the Veteran.

A December 2012 VA treatment note shows that the Veteran was diagnosed with an intermittent explosive disorder and continues to receive treatment from VA medical facilities.

The Board notes that the Veteran did not receive any awards or decorations specifically denoting combat participation, and the record does not contain evidence otherwise showing that he engaged in combat with the enemy.  The meaning of engaged in combat with the enemy requires that the Veteran have taken part in a fight or encounter with a military foe or hostile unit or instrumentality. VAOPGCPREC 12-99 (October 18, 1999).  Notably, the Veteran has not alleged that he engaged in combat in service.  Moreover, the evidence of record does not establish that the Veteran served in a location that would involve "fear of hostile military or terrorist activity" under 38 C.F.R. § 3.304(f)(3)(2013).

First, the Board notes that the Veteran has never been diagnosed with PTSD by medical personnel.  In fact, during the Veteran more recent VA psychiatric treatment, VA psychiatrist found that a diagnosis of PTSD could not be rendered and instead, diagnosed the Veteran with an intermittent explosive disorder.  

More importantly, even if the Veteran was diagnosed with PTSD, there is no valid stressor event present.  While the Veteran has provided statements that he witness dead bodies while being deployed to Honduras to train Contras, there has been no credible and competent evidence of the stressor incurring.  A review of the Veteran's Military Personnel record shows that his only foreign service was in Germany.  A December 2011 memorandum from the VA U.S. Army and Joint Services Records Research Center (JSRRC) coordinator, reports that there was insufficient information to corroborate the stressful events described by the Veteran was insufficient to send to the JSRRC.  As there is no evidence to show that the Veteran was deployed to Honduras and no evidence of the claimed stressor.  The Board finds that the Veteran's claim for entitlement to service connection for PTSD must be denied.

With regards to the Veteran's diagnosis of an intermittent explosive disorder, the Board finds that the preponderance of the evidence is against is claim for service connection for this psychiatric disability.

As noted above there were no reports any psychiatric disabilities during service.  The first indication of any psychiatric condition was not reported until December 2012.  The credible and competent evidence of record does not show continuity of symptomatology of a psychiatric disability since service.  38 C.F.R. §3.303(b) (2013).  In fact, the evidence of record shows that from discharge in service in 1985, there is no record of any complaint or treatment for any psychiatric disability until December 2012 when the Veteran sought treatment for a mental condition. The mere absence of medical records does not necessarily contradict a Veteran's statements about his symptom history.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The Board finds that the Veteran did not experience any symptoms or complaints of the claimed condition for at least 27 years after service, a factor that weighs against the claim. 

Additionally, there is no competent medical evidence or opinion that the Veteran's intermittent explosive disorder is related to service, and neither the Veteran has not presented, identified, or even alluded to the existence of any such opinion.  Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for an intermittent explosive disorder.

Also considered by the Board are the opinions of the Veteran and his spouse that the Veteran has symptoms of a psychiatric disability.  There is no evidence that either has expertise in medical matters.  Therefore, they are found to be laypersons. Whether a layperson is competent to provide a diagnosis depends on the facts of the case.  One factor in making this determination is the complexity of the diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Another factor is whether rendering the diagnosis is within the realm of knowledge of a layperson, such that the diagnosis can be made by observation using the five senses.  Layno v. Brown, 6 Vet. App. 465 (1994).

For VA purposes, psychiatric disabilities must be diagnosed by applying specialized knowledge and application of DSM-IV.  That leads the Board to the conclusion that diagnosing a psychiatric disability, to include PTSD, requires medical expertise and that the Veteran and his spouse's diagnoses are not competent evidence.  Furthermore, the pertinent regulation requires medical evidence of PTSD.  38 C.F.R. 3.304(f) (2013).  

Accordingly, the Board finds that the preponderance of evidence is against a finding that the Veteran has PTSD, and that his explosive temper did not have its onset during or was caused by his active service.  The evidence does not show that the Veteran has ever been diagnosed with a psychosis, so presumptive service connection is not warranted.  38 C.F.R. §§ 3.307, 3.309 (2013).  Therefore, the appeal must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.304(f) (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral Hearing Loss

Service connection may be presumed for certain chronic diseases, such as organic diseases of the nervous system, including sensorineural hearing loss, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of the disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary. 3 8 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2013); 38 C.F.R. 3.307, 3.309(a) (2013). 

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim for sensorineural hearing loss.  38 C.F.R. § 3.303(b) (2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  Savage v. Gober, 10 Vet. App. 488 (1997).  In general, a claimant is competent to provide lay statements of observable symptoms of disability and continuity of such symptoms.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The probative value of lay statements of symptoms and continuity of symptomatology, as with any evidence, depends in part on whether it is credible.  The mere absence of corroborating contemporaneous medical evidence does not render statements incredible.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2008).

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. 3.385 (2013).

The Veteran asserts that he developed hearing loss due to noise exposure he experienced during active service.

A January 1980 service treatment record reported audiometric testing pure tone thresholds on enlistment, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
5
15
15
5
LEFT
10
5
10
15
10

A December 1981 service treatment record reported audiometric testing pure tone thresholds on enlistment, in decibels, as follows:



HERTZ

500
1000
2000
3000
4000
RIGHT
5
0
0
0
0
LEFT
5
0
0
0
0

A June 1985 service treatment record reported audiometric testing pure tone thresholds on separation, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
0
0
-
0
LEFT
0
5
5
-
5

On the Veteran's August 1990 reserve enlistment examination, audiometric testing pure tone thresholds, in decibels, were reported as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
0
5
10
0
LEFT
5
5
10
10
0

On February 2011, a VA audiological examination was conducted that resulted in the Veteran being diagnosed with bilateral sensorineural hearing loss.  On audiometric testing, pure tone thresholds, in decibels, were reported as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
25
30
35
35
40
LEFT
25
30
35
40
45

Speech discrimination scores on the Maryland CNC word list were 84 percent in the right ear and 92 percent in the left ear.  The VA examiner reviewed the Veteran's service medical records that contained his entrance examination, in-service examinations, and separation examination as well as a reserve service audiological examination.  The Veteran reported that he had hearing loss due to firing weapons and was not issued hearing protection.  The VA examiner noted that the Veteran had occupational noise exposure of a truck driver for 28 years and as a mechanic for one year where he was issued hearing protection and participated in a hearing conservation program.  With regards to recreational noise exposure, the Veteran reported that he participated in hunting with hearing protection.  He reported that he did not use hearing protection while using power tools, recreational equipment, or during exposure to loud music.  

The VA examiner concluded that the probability that the Veteran was exposed to noise in service was considered very high.  In a September 2011 addendum opinion, the VA examiner opined that it was less likely that the Veteran's bilateral hearing loss was a result of military noise exposure because the Veteran's separation examination showed normal hearing sensitivity at separation exam and that his August 1990 reserve enlistment examination showed normal hearing sensitivity.  Here, the Board also notes that there were no standard threshold shifts in either ear when comparing separation exam with enlistment exam, and there was no single frequency shift when comparing separation exam with the enlistment exam.  In fact, the Veteran's hearing actually improved from enlistment to separation from service.

Evidence weighing against the claim includes the fact that the service medical records do not reflect any decrease in hearing.  In fact, audiometric findings reflect at worst, that the Veteran's hearing improved during service.  Further, post-service medical records are completely void of any complaint of or treatment for hearing loss until many years after service, well beyond the presumptive period for establishing service connection for sensorineural hearing loss as a chronic disease.  38 C.F.R. §§ 3.307, 3.309 (2013).  There is no evidence contemporaneous with service from any source to affirmatively show that bilateral hearing loss was present during service or within one year following separation from service.  Nor does the evidence of record show that there were any complaints, diagnoses, or treatment for hearing within one year after the Veteran's separation from service.  Thus the Board finds that chronicity of hearing loss in service is not established in this case.  38 C.F.R. § 3.303(b) (2013).

The Board notes that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87 (1992). Competent evidence of a current hearing loss disability meeting the requirements of 38 C.F.R. § 3.385 and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

In this case, where the determinative issue involves a question of a medical nexus or medical causation, a lay assertion of medical causation is not competent evidence.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  Competent medical evidence is required to substantiate the claim.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical opinion.  38 C.F.R. § 3.159 (2013).

On the question of a medical nexus or causation, the VA examiner in February 2011 determined, essentially, that the Veteran's bilateral hearing loss was less likely than not related to in-service noise exposure.  The VA opinion was based on the examiner's interview of the Veteran and a thorough and detailed review of the medical evidence of record.  The Board notes that the VA examiner noted the Veteran's medical history which was positive for noise exposure in service, and discussed the Veteran's report of onset of symptoms of hearing problems, as reported by the Veteran.  The examiner explained that there was no evidence of hearing loss in service.  A rationale was provided for the opinion.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).

In addition, the Board notes that a prolonged period without complaints or symptoms of a disability can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service, which resulted in any chronic or persistent disability.  Maxson v. Gober, 230 F.3d 1330   (Fed. Cir. 2000). 

Again, the only medical opinion to address the medical relationship, if any, between the Veteran's bilateral hearing loss and service weighs against the claim.  The Board finds that the February 2011 VA examiner's opinion is the most probative evidence, as it was predicated upon a thorough, accurate review of the record, to include specific assertions from the Veteran as to the actual onset of symptoms, and is supported by a sufficient rationale.  Prejean v. West, 13 Vet. App. 444 (2000) (among factors for assessing the probative value of medical opinion are physician's access to the claims file and the thoroughness and detail of opinion).  Moreover, the Veteran has not submitted any contrary competent evidence linking his bilateral hearing loss to service.  The Board also notes that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991). 

The only other evidence of record supporting the Veteran's claims is his own lay statements.  Even if those statements could be read as claiming continuity of symptomatology since service, that history is substantially rebutted by the complete absence of complaints pertaining to his hearing until 2010, more than 25 years after discharge from service.  Moreover, the Veteran's first complaints of bilateral hearing loss that he related to service were made contemporaneous with his claim for VA compensation.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (a pecuniary interest may affect the credibility of testimony).  In addition, while the Veteran is competent to describe his symptoms, the Board finds that there is no evidence of record to show that he has the specialized medical education, training, or experience necessary to render a competent medical opinion as to the nature and etiology of the claimed bilateral hearing loss disability.  Determining the etiology of a bilateral hearing loss is medically complex in nature.  Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).

Accordingly, the Board concludes that the evidence of record does not support the Veteran's claim of entitlement to service connection for bilateral hearing loss on a direct basis.  Moreover, because there is no evidence that the Veteran developed sensorineural hearing loss to a compensable degree within one year of separation from service, service connection on a presumptive basis is also not warranted.  The Board finds that the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102  (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  The basis of disability ratings is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2013). 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, and the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).
If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2013).  It is not expected that all cases will show all the findings specified.  However, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2013). 
In deciding this appeal, the Board has considered whether separate ratings are warranted for different periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008). 


Right Knee

The Veteran's service-connected right knee disability is rated 10 percent disabling pursuant to 38 C.F.R. § 4.71a, DCs 5210 and 5260 (2013) (addressing traumatic arthtritis). 

Disabilities such as traumatic arthritis are rated based on limitation of motion of the affected joint.  A claimant who has arthritis resulting in limited or painful motion and instability of a knee may be rated separately under DCs 5003 and 5257.  However, any separate rating must be based on additional compensable disabling symptomatology.  VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56,704 (1998).  Separate ratings for limitation of flexion of the leg and limitation of extension of the leg, may also be assigned for disability of the same knee if separate compensable ratable disability is shown.  VAOGCPREC 9-2004 (2004); 69 Fed. Reg. 59990 (2004).

Here, 10 percent rating currently assigned is based on limitation of flexion.  A 20 percent rating is warranted for flexion limited to 30 degrees.  A 30 percent rating, the maximum scheduler rating, is warranted for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260 (2013). 

Under DC 5261, extension of the leg limited to 5 degrees warrants a 0 percent rating.  Extension of the leg limited to 10 degrees warrants a 10 percent rating.  Extension of the leg limited to 15 degrees warrants a 20 percent rating.  Extension of the leg limited to 20 degrees warrants a 30 percent rating.  Extension of the leg limited to 30 degrees warrants a 40 percent rating.  Extension of the leg limited to 45 degrees warrants a 50 disability rating.  38 C.F.R. § 4.71a, DC 5261 (2013).

Normal range of knee motion is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2013). 

DC 5257 provides ratings for impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated 10 percent.  Moderate recurrent subluxation or lateral instability of the knee is rated 20 percent.  Severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  38 C.F.R. § 4.71a, DC 5257 (2013).

Other diagnostic codes relating to the knee are DC 5256 (ankylosis), DCs 5258 and 5259 (symptomatic dislocation or removal of semilunar cartilage), DC 5262 (impairment of tibia and fibula) and DC 5263 (genu recurvatum).  These conditions are not shown on examination and application of those diagnostic codes is not warranted.  38 C.F.R. § 4.71a (2013).

Rating factors for a disability of the musculoskeletal system included functional loss due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2013). 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45 (2013); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion.  Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

At his March 2011 VA examination, the VA examiner diagnosed the Veteran with degenerative joint disease of the right knee.  A physical examination of the right knee showed no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat deformity, malalignment, drainage, subluxation, or guarding of movement.  No locking, pain, genu recurvatum or crepitus were noted.  The VA examiner reported that there were no signs of ankylosis and that range of motion of the knee was within normal limits.  The VA examiner did report that the right knee was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Evaluation of the medial and lateral collateral ligaments stability test, anterior/posterior cruciate ligament stability test, and medial/lateral meniscus stability test were all within normal limits.  

A May 2012 VA examination report shows that the Veteran reported flare-ups concerning his right knee.  However, range of motion testing showed right knee flexion to 140 degrees with no pain, extension to 0 degrees with no pain, and no additional loss of motion of functioning of the right knee on repetitive use.  Anterior stability, posterior stability, and medial lateral stability were noted normal upon examination.  The VA examiner also reported that there was no recurrent patellar subluxation or dislocation concerning the Veteran's right knee.  

An April 2013 VA examination report shows that the Veteran reported an increasingly painful right knee.  Range of motion testing showed right knee flexion to 140 degrees with no pain and extension to 0 degrees with no pain.  The VA examiner noted that there was no additional loss of range of motion after repetitive use testing.  Tenderness on palpation on the right knee was noted.  Strength testing of the right knee showed normal strength.  Anterior stability, posterior stability, and medial lateral stability was reported as normal.  The Veteran was found to have no evidence of patellar instability, patellar subluxation, or dislocation.  The VA examiner diagnosed the Veteran with degenerative arthritis of the right knee.

A December 2013 VA examination report shows that the range of motion testing for the right knee showed flexion to 120 degrees with no pain and extension to 0 degrees with no pain.  Repetitive use testing showed no limitation of motion or function loss that was less than normal.  No tenderness on palpation was noted.  The VA examiner noted normal anterior, posterior, and medial-lateral stability testing for the right knee.

The Board finds that the preponderance of the evidence is against the claim for a rating in excess of 10 percent for a right knee disability during the entire appeal period. 

The evidence shows that the Veteran had flexion of the right knee to 140 and 120 degrees at various times, which would not warrant an increase under DC 5260, as a flexion limited to 30 degrees is needed for a rating of 20 percent disabling.  Moreover, the Veteran has been found to have normal extension to 0 degrees, and therefore an increased or separate rating under DC 5261 is also not warranted.  That is so, even considering functional loss due to pain and other factors.  38 C.F.R. §§ 4.40, 4.45 (2013); DeLuca v. Brown, 8 Vet. App. 202 (1995).  While the Board is aware of the Veteran's complaints of pain, the Veteran's pain, to include pain on motion, is not shown by competent, objective evidence to be so disabling as to warrant an increased rating under DC 5260 or DC 5261, because the pain is not shown to limit motion to the level required for an increased rating.  The Board finds no basis for assignment of an increased rating for limited flexion or extension of the right knee.

Furthermore, the evidence has consistently found no objective evidence of any recurrent subluxation or lateral instability that would warrant any separate compensable rating.

The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013); Burton v. Shinseki, 25 Vet. App 1 (2011).  However, the Veteran has had no evidence of objective pain concerning the right knee during any of the numerous VA examinations, pain did not limit his range of motion to a level required for an increased rating.  Nor was the Veteran found to have any unstable right knee.  Therefore, the Board finds that an increased disability rating is not warranted.

The Board, in making the determination of the Veteran's ratings has not ignored the Veteran's statements concerning his symptomology of left knee disability.  The Board finds that the Veteran is a lay person and is competent to report observable symptoms he observes, such as pain and fatigue.  Layno v. Brown, 6 Vet. App. 465 (1994).  Whether lay evidence is considered competent and sufficient in a particular case is an issue of fact and lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

Here, an opinion concerning the relationship between the Veteran's symptoms and a specific level of impairment the left knee disability has caused, is of a medically complex nature.  This diagnosis and analysis requires expert medical training and the use of diagnostics which the Veteran has not demonstrated he possesses.  Therefore, the Board finds that the Veteran is not competent render an opinion as to whether his right knee disability warrants a rating in excess of 10 percent.  The Board finds that objective evidence provided by the examiners and physicians to be more persuasive than the Veteran's contention that a higher rating is warranted.

According, the Board finds that the criteria for an increased rating in excess of 10 percent for a right knee disability have not been met.  Therefore, there is no basis for the assignment of any higher rating than those already assigned for any period under appeal.  The Board finds that the preponderance of the evidence is against the claim for higher ratings and the claim must be denied.  38 U.S.C.A § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The above determination is based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point during the appeal period has the Veteran's right knee disability been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  38 C.F.R. § 3.321(b)(1) (2013).  There is no evidence of an exceptional or unusual disability picture with related factors, such as marked interference with employment or frequent periods of hospitalization, so as to warrant referral of the case to appropriate VA officials for consideration of an extra schedular rating for these issues.  Shipwash v. Brown, 8 Vet. App. 218 (1995).  The record does not show that the Veteran has been hospitalized for his service-connected right knee disability.  There is no objective evidence showing that the right knee disability has caused marked interference with employment beyond that envisioned by the assigned ratings.  The Board finds that schedular criteria are adequate to rate the service-connected right knee disability.  The rating schedule fully contemplates the described symptomatology such as pain and stiffness, and provides for ratings higher than that assigned.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Lumbosacral Spine

The Veteran asserts that the symptoms of his service connected lumbosacral degenerative disc disease warrant an initial rating in excess of 10 percent.

Schedular ratings for disabilities of the spine are provided by application of The General Rating Formula for Diseases or Injuries of the Spine or by application of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a (2013).  The General Formula specifies that the criteria and ratings apply with or without symptoms such as pain, whether or not it radiates, stiffness, or aching in the area affected by residuals of injury or disease.  38 C.F.R. § 4.71a (2013).  

The General Formula provides that a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine (2013).

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine (2013). 

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine, Note (1) (2013). 

A 20 percent rating is also warranted for Intervertebral Disc Syndrome Based on Incapacitating Episodes, where there are incapacitating episodes having a total duration of at least two week but less than four weeks during the past 12 months.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a; Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2013). 

In determining the appropriate rating for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  38 C.F.R. § 4.40 (2013).  Functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2013).  Factors of joint disability include increased or limited motion, weakness, fatigability, painful movement, swelling, deformity or disuse atrophy.  38 C.F.R. § 4.45 (2013).

Painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013).  Where functional loss is alleged due to pain upon motion, the function of the musculoskeletal system and movements of joints must still be analyzed.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  A finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80 (1997). 

The RO has rated the Veteran's back disability under DC 5237 for a lumbosacral spine strain.  Other disabilities of the lumbosacral spine are also rated using the General Formula or Intervertebral Disc Formula, so the rating criteria are the same.  

Here, a March 2011 VA examination report shows that the Veteran reported stiffness and decreased range of motion concerning his lumbosacral spine.  The Veteran reported that he did not experience any fatigue, spasms, or numbness regarding his spine.  No bowel, bladder, or other neurological disorders were noted by the VA examiner or reported by the Veteran.  The Veteran reported that during flare ups, he was only able to move his spine slowly and in a limited range of motion.  Physical examination showed no evidence of radiating pain on movement or muscle spasms.  Tenderness was noted by the VA examiner of the Veteran's lower back.  No guarding or weakness was noted.  Muscle tone was normal.  The Veteran had negative results for the straight leg test.  No ankylosis was noted.  Range of motion testing was noted as within normal limits with pain on forward flexion beginning at 70 degrees.  The VA examiner noted that joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after use.  The symmetry of the spine was noted as normal with normal curvatures.  The VA examiner diagnosed the Veteran with a lumbar strain with subjective stiffness, decreased motion, and paresthesia.  Objective factors were reported as normal range of motion with tenderness and pain at 70 degrees during forward flexion.

A May 2012 VA examination report shows that the Veteran was diagnosed with a lumbar spine strain and spondylosis.  The Veteran reported flare ups when the weather was cold or wet outside.  Range of motion of the lumbar spine was forward flexion to 85 degrees with no pain, extension to 20 degrees with pain noted at 20 degrees, right lateral flexion to 30 degrees with no pain, left lateral flexion to 30 degrees with no pain, right lateral rotation to 30 degrees with no pain, and left lateral rotation to 30 degrees with no pain.  No loss of additional range of motion was noted on repetitive use.  The VA examiner noted that functional loss was less than normal and there was pain on movement.  No localized tenderness or pain on palpation of spine was noted.  The VA examiner reported no neurological abnormalities.  Imaging showed no arthritis but spondylitis was noted.  The Veteran reported that the functional impact of his spinal condition was chronic pain, repositioning while sitting, and cannot sit without increased pain.  

A December 2013 VA examination report shows that the Veteran was diagnosed with a lumbar strain and spondylosis.  The Veteran reported flare ups during stacking wood, prolonged walking and bending that would last one day.  Range of motion testing showed forward flexion to 80 degrees with no pain, extension to 20 degrees with no pain, right lateral flexion to 30 degrees with no pain, left lateral flexion to 30 degrees with no pain, right lateral rotation to 30 degrees with no pain, and left lateral rotation to 30 degrees with no pain.  The VA examiner noted that there was no loss of additional range of motion on repetitive use testing.  No pain on palpation was noted.  The VA examiner reported that there were no muscle spasms resulting in abnormal gait or spinal contour.  There were no muscle spasms not resulting in abnormal gait or abnormal spinal contour.  Additionally, no guarding resulting in abnormal gait or abnormal contour and no spams not resulting in abnormal gait or abnormal spinal contour were noted by the VA examiner.  The VA examiner noted that there was no arthritis documented by imaging.

The Board finds that the preponderance of evidence is against the Veteran's claim for an increased rating for a lumbosacral spine strain, as at no time during the pendency of this appeal has the Veteran's range of motion of the thoracolumbar spine manifested to a degree that would warrant a rating in excess of 10 percent.  The medical evidence of record shows that at no time has the Veteran exhibited a forward flexion of the thoracolumbar spine of 60 degrees or less or a combined range of motion of the thoracolumbar spine of 120 degrees or less.  During the pendency of this appeal, the Veteran exhibited forward flexion results of 90, 85, and 80 degrees with the lowest combined range of motion of the thoracolumbar spine of 220 degrees as reported on the December 2013 VA examination report.  Therefore, the Board finds that the Veteran's current limitations of his thoracolumbar spine more nearly approximates the 10 percent rating he is currently assigned.  The Board has also considered pain on motion, but that pain is not shown to have further limited the range of flexion to 60 degrees or less, or the overall range of motion to 120 degrees or less.

The Board notes that neurological abnormalities have not been noted, other than complaints of pain.  The Veteran has never reported or been diagnosed with neurological abnormalities regarding bowel or bladder problems.

Finally, the Board notes that there is no mention of, or evidence of medical or lay statements indicating physician prescribed bed rest for the Veteran due to the lumbosacral spine disability.  Thus, the Board finds that there is no evidence of any incapacitating episodes and therefore DC 5243 is not applicable. 

The Board finds that the VA examination reports from March 2011, May 2012, and December 2013 be the most probative evidence of record as each report contained detailed diagnostic testing of the Veteran's thoracolumbar range of motion and thorough rationales concerning the Veteran disability.  Therefore, the Board finds that a rating in excess of 10 percent for the Veteran's lumbosacral spine disability is not warranted, and the preponderance of the evidence is against an assignment of a higher rating.  38 C.F.R. §§ 4.7, 4.71a, DC 5242 (2013).

Regarding the Veteran claim for an increased rating for his lumbosacral spine disability, the Board has also considered the statements submitted by the Veteran in support of his claim.  The Board finds that the Veteran is a lay person and is competent to report observable symptoms he experiences through his senses such pain and stiffness.  Layno v. Brown, 6 Vet.  App. 465 (1994).  However, with regards to his lumbosacral spine disability, he is not competent to identify a specific level of disability according to the appropriate diagnostic codes.  The identification or diagnosis of a spinal disability and the determination of the range of motion of the spine requires medical expertise that the Veteran has not shown he possesses.  Determining whether the Veteran meets some of the criteria for a higher rating requires medical diagnostic testing.  Competent evidence concerning the nature and extent of the Veteran's lumbosacral spine has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent clinical findings in conjunction with the examination.  The medical findings, as provided in the examination reports, directly address the criteria under which his disability is rated.  The Board finds that evidence is the most persuasive in this case and outweighs the Veteran's statements in support of his claim for increased initial ratings for a lumbosacral spine disability.

The Board has considered whether referral is warranted for consideration of the assignment of an extraschedular rating.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular rating commensurate with the average earning capacity impairment where there is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization, so as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b) (2013). 

Extraschedular consideration involves a three step analysis.  First, the Board must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular rating is adequate, referral for extraschedular consideration is not required, and the analysis stops.  If the Board finds that the schedular rating does not contemplate the Veteran's level of disability and symptomatology, then the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment or frequent periods of hospitalization.  If so, then the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008). 

The Board finds that all of the experienced symptoms of the Veteran's lumbar spine disability are contemplated by the schedular criteria.  38 C.F.R. §§ 4.71a, 4.88b, 4.124a (2013). The criteria provide examples of the types and degrees of symptoms for each level of compensation and the Veteran's symptoms are contemplated by the types of symptoms listed.  Essentially, the Veteran has reported pain, and reduced range of motion concerning his back.  Examiners have conducted examinations of the Veteran's spine and reported the Veteran's range of motion, observable pain indications, and sensory diagnostic test results.  38 C.F.R. § 4.71a, 4.124a (2013).  The Veteran's symptoms are consistent with those listed in the schedular criteria.  As to the severity of the symptoms, the schedular criteria contemplate different levels of severity than the Veteran is currently experiencing, including higher levels.  However, the Veteran does not meet the criteria for those higher ratings, specifically, his lumbosacral spine range of motion is not limited enough to warrant a higher rating and no ankylosis was shown.  

Further, the record, including statements of the Veteran and medical professionals, does not show that these disabilities interact in a manner to make his disability picture an exceptional one and to require referral for extraschedular consideration based on the collective effect of his service-connected disabilities.  See Johnson v. McDonald, ___ F.3d ___, 2014 WL 3844196, (Fed. Cir. 2014).  Therefore, the Board finds that referral for consideration of an extraschedular rating is not warranted. 

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claims for increased rating for a lumbosacral spine strain.  The appeal is denied.


ORDER

Entitlement to service connection for radiculopathy of the left leg to include as due to a service connected left knee disability is granted.

Entitlement to service connection for a left hip condition to include as due to a service connected left knee disability is denied.

Entitlement to service connection for a right hip condition to include as due to a service connected left knee disability is denied.  

Entitlement to service connection for a psychiatric disability to include PTSD is denied.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to a rating in excess of 10 percent for a right knee disability is denied.

Entitlement to a rating in excess of 10 percent for a lumbosacral spine disability is denied.


REMAND

During the August 2014 Board hearing, the Veteran asserted that his COPD was caused by asbestos exposure incurred while retrofitting World War II era barracks with wiring during active service.

The Board notes that a review of the Veteran's service medical records shows not complaints or treatments for any respiratory disorders.

A February 2002 VA treatment records shows that the Veteran reported that he had problems breathing and that he smoked one and half packs of cigarettes per day.  Medical examination showed that his chest was clear with no wheezing.  A March 2002 treatment record shows that the Veteran had a history of COPD.  Radiology reports of a chest x-ray was noted as within normal limits.

A review of recent VA treatment records confirm that the Veteran is currently prescribed Albuterol, an oral inhaler, for a respiratory condition.  However, the Board notes that the RO in the January 2014 supplemental statement of the case noted that there was no current evidence of a current respiratory condition.  As the medical evidence clearly shows that the Veteran is currently being treated for a respiratory condition as shown by a review of his VA treatments records, a remand is necessary for further development of the Veteran's claim.

The Board also notes that there has been no development concerning the Veteran claim of asbestos exposure during service by the RO.  On remand, the RO must develop this claim in accordance with VA guidelines for adjudicating claims involving asbestos exposure in the VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.  The United States Court of Appeals for Veterans Claims (Veterans Court) has held that VA must analyze an appellant's claim to entitlement to service connection for asbestosis or asbestos-related disabilities under the administrative protocols under these guidelines.  Ennis v. Brown, 4 Vet. App, 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran an appropriate asbestos exposure questionnaire to complete.  He should be particularly asked to provide as much detailed information as possibly identifying his pre- and post-service occupational history, to include whether such work may have involved asbestos exposure.

2.  Obtain any of the Veteran's outstanding VA treatment records.

3.  After completing the requested development, complete the steps of VA Adjudication Procedure Manual M21-1, Part IV, Subpart ii, Chapter 2, Section C, para. 9, for determining whether service connection is warranted on the basis of claimed asbestos exposure during service. This development should include arranging for the Veteran to undergo an appropriate VA examination(s) to determine the nature and likely etiology of the claimed respiratory disorder. 

A copy of this remand and all relevant medical records should be made available to the examiner.  The examiner is asked to confirm that all paper and electronic records were available for review. 

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions, and also undertake any indicated studies.  Then, based on the record review and examination results, the examiner is requested to provide a current diagnosis and then address whether it is at least as likely as not (a 50 percent probability or greater) that a current respiratory disorder is due to asbestos exposure during service.  The examiner is particularly asked to address whether the onset and course of the disease is consistent with a history of asbestos exposure during service when considering his entire pre- and post-service occupational history. 

In making all determinations, the examiner is asked to fully and carefully consider the Veteran's own statements regarding the etiology of his disease.  If the examiner determines that the Veteran's lay assertions are mistaken, the examiner should identify the medical reasons why his lay opinion is incorrect. 

It is essential that the examiner offer a detailed explanation discussing why and how all conclusions and opinions were reached.  A complete rationale for all opinions and conclusions reached must be included in the VA examination report.

4.  Then, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
B.T. KNOPE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


